DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings dated 2/9/15 are NOT approved.  Examiner is not sure what applicant did, but the drawings the office received show two different copies of the drawings superimposed on one another, in some cases at 90 degrees to one another with one drawing have handwritten numbers and pictures or hand drawn images and the other printed and draftsman quality images.  The drawings are in some cases almost illegible, see Figures 1, 2, and 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by an asymmetric edge.  The prior art describes a soda bottle as asymmetric(Pg. 1, ll. 23-25) but it is symmetric about the longitudinal axis and applicant’s own explanation of what is asymmetric would not include a soda bottle as the angle of the side stays the same.  Figures 1 and 2 show images that are not symmetric about the longitudinal axis. This is not a term of the art and has been defined only by example.  Applicant’s description suggests that an object having a top and bottom of the same size and shape aligned with one another would not be considered asymmetric even if the area between the top and bottom wasn’t symmetric because applicant’s explanation relies on the angle of the top edge to the bottom edge.  For example, a roll with an irregular raised pattern is not symmetric but by applicant’s description with reference to the figures, it would be considered symmetric.  Therefore, it is unclear what is encompassed by the term “asymmetric edge” as there are items that are asymmetric(embossing roll and soda bottle) that applicant’s description would consider symmetric while one is symmetric about the longitudinal axis and the other is not.  Applicant has not defined asymmetric as much as given examples of what they consider asymmetric.  Additionally, an edge can be just a line connecting two sides.  Is it a side that is asymmetric about the longitudinal axis?  Applicant uses the term “edge” in claim 1 to presumably refer to a connecting portion/side(since it can form an angle), but uses the same term in claim 2 to refer to the edges of a film, which clearly have no width.
Regarding claim 6, it is unclear if the claim requires the dispenser and retriever to not rotate(which is movement) or to not move from their location while the part is rotated.  For the purposes of examination, this is considered to mean they don’t move from their position as claim 6, from which this one depends, states they rotate.

Claim Objections
Claim 1 is objected to because of the following informalities:  in step c, the verb and the noun do not match.  It should be “the asymmetrical edge of the part CONTACTS the film” not “contact” the film.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 1, the phrase “the group consisting of, a bottle” should not have a comma after “the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Larson(US Patent 5,650,037).
Larsen discloses attaching a part to a part holder(17, 15), placing a film between the part and a mandrel(95), rolling the part over the mandrel so the part contacts the film(Figure 7), and moving the mandrel to change its angle relative to the part holder  to apply a label to a different angle of the part.  The part is considered to be asymmetrical since applicant’s own specification describes soda bottles as asymmetric(Pg. 1, ll. 24) and since a soda bottle is not symmetric about an axis running horizontally through it.  It is noted the claims not require the mandrel and part to be in contact as the angle of the asymmetrical edge changes. 
Regarding claim 2, Larsen discloses a film with a decorative coating.(Col. 6, ll. 43-53)
Regarding claim 13, Larsen shows the mandrel rotates, and since the film is heated, it would at least somewhat heat the mandrel.(Col. 7, ll. 35-45)
Regarding claim 14, “deformable” is a term of degree and all materials are to some degree deformable.  Therefore the mandrel of Larsen is considered  deformable.
Regarding claim 15, L:arsen discloses the film contains graphics(Col. 6, ll. 45-46) which would be a label for the part.
Regarding claim 16, Larsen shows the part is a bottle.(Figure 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, 11, 12, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen.
Larsen discloses a film dispenser and a film receiver.(91, 92)  The two are located on a platform 33 which appears to be connected to the mandrel assembly via a support.(Figure 1)   The mandrel assembly is raised and lowered.(Figure 3’ Col. 6, ll. 5-11)  It would have been obvious to one of ordinary skill in the art at the time of filing to connect the platform 33 to the mandrel assembly and move it with the mandrel assembly as otherwise the film would be fed at an upward angle when the assembly is raised.  This would result in the movement of the film dispenser and receiver moving upward and tilting and thus moving in two dimensions.
Regarding claim 6, the film dispenser and receiver rotate to move the film between the mandrel and the part holder.(Figure 1)
Regarding claim 11, the film dispenser and receiver rotate continuously during operation as there is no indication they stop but rather are described as unwinding the film and a motor driven rewind.(Col. 7, ll. 10- Col. 8, ll. 40)
Regarding claim 12, Larsen shows the film dispenser and receiver do not move from their location as the part is being rotated.(Figure 1)
 Regarding claim 17, while Larsen does not disclose the specifics of the bottle the graphics are applied to, one in the art would appreciate that the process could be used for any sort of container, including one that was molded and is high gloss.  
Claims 3, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen as applied to claim 1 above, and further in view of the admitted prior art and Curcio et al.
Regarding claim 3, Larsen does not disclose the film having a metal foil.  The admitted prior art discloses it is known to apply decorative elements using a film having a carrier, a release layer, a protective coating, a metal layer and an adhesive.[0002]  Curcio et al. discoes that metal foil and decorative ink are known alternatives to one another.(Col. 4, ll. 10-15) It would have been obvious to one of ordinary skill in the art at the time of filing to replace the ink graphics of Larsen with the metal foil of the admitted prior art since these are known alternatives to one another as shown by Curcio et al.
Regarding claim 7, Larsen shows the asymmetric neck of the bottle in contact with the coating side of the film while the release side would be facing the carrier.

Allowable Subject Matter
Claims 5, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 5 and 10, the prior art of record does not teach or clearly suggest the film dispenser and retriever moving cooperatively in three dimensions with respect to the part holder.  Regarding claim 9, the prior art of record does not teach or clearly suggest the film dispenser and retriever moving cooperatively in two dimensions with respect to the part holder as the part is rotated to relieve stress on the film as the edge changes angles.  
Response to Arguments
Applicant's arguments filed 2/9/15 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Larsen and Curcio do not disclose 3D movement of the foil versus the part, this is not commensurate in scope with most the claims.  The claims where the dispenser and retriever move while the foil is being applied are now allowable as are the ones that state they move in three dimensions.  However, that is not required by claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746